       Case 1:18-cv-00080-DPM-JJV Document 31 Filed 10/21/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHARLES J. YOUNGBERG                                                                    PLAINTIFF

v.                                    1:18cv00080-DPM-JJV

JOSHUA COLLUMS, Prosecuting Attorney,                                               DEFENDANTS
Stone County, et al.

                                             ORDER

       On September 12, 2019, service was directed on Defendant Autumn R. Conrad Youngberg,

among others. (Doc. No. 20.) Service attempted on Defendant Youngberg at the address Plaintiff

provided was returned unexecuted; the envelope reflects the mail was not deliverable. (Doc. No.

30.) It is Plaintiff’s responsibility to provide a valid service address for each Defendant. See Lee

v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam); see also Fed. R. Civ. P. 4(m)

(providing that any defendant who is not served within ninety (90) days after the filing of the

Complaint is subject to dismissal without prejudice). Plaintiff will have thirty (30) days to provide

the Court with a valid service address for Defendant Youngberg. If he fails to do so and this

Defendant is not served in the time allowed, the Court will recommend this Defendant be dismissed

from this action without prejudice.

       IT IS, THEREFORE, ORDERED that Plaintiff must provide a valid service address for

Defendant Youngberg within thirty (30) days of the date of this Order.

       Dated this 21st day of October 2019.



                                                      __________________________________
                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE
